Citation Nr: 1535626	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-05 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by a Department of Veterans' Affairs (VA) Regional Office (RO) that denied service connection for his back disability. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is in the Veteran's file.


FINDING OF FACT

The most probative evidence indicates that the Veteran does not have a back disability that is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in November 2008.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports. 

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,  23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge (VLJ) identified the issue to the Veteran, who testified as to the events in service and his current disability upon which his claim is based, as to his symptoms during and post service, and his course of treatment.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection for Back Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a)     may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he injured his back in a motorcycle accident during his active service, resulting in his current back disability.

As an initial matter, the Board notes that the Veteran has been diagnosed during   the course of the appeal with spondylolysis, spondylolisthesis, and herniated discs.  Both the VA examination and the private medical records submitted by the Veteran confirm this diagnosis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related  to service.

There is no competent evidence of arthritis of the back in service or within one year following discharge from service.  Though the Veteran contends that he injured his back in a motorcycle accident, his service treatment records show no complaints of or treatment for a back injury.  The Veteran's service treatment records show that he was treated for injuries sustained from a motorcycle crash in July 1971, but those records reflect injuries sustained to his knees and possible thrombophlebitis.  He also suffered abrasions (though none specific to his back) and complained of a sore neck and head.  In a December 1971 Report of Medical History for separation, the Veteran denied recurrent back pain, and the accompanying physical examination revealed a normal spine.  In April 1972, the Veteran was seen for complaints of soreness in the left side of his neck and his left flank.  The assessment at the time was muscle strain.

Shortly following service, the Veteran filed a claim for service connection, but did  not claim any disability related to his back.  A VA examination in September 1972 scheduled in conjunction with that claim did not reflect any complaints pertinent       to the back.  Nor did he complain of back pain at the time of a May 1984 VA examination, even though he did reference the 1971 motorcycle accident.  In fact,   the first evidence of back problems does not appear in the record until a September 2000 radiology report.  

Because there is no evidence of arthritis of the back in service or for many years thereafter, competent evidence linking the current condition with service is required  to establish service connection.  The most probative evidence, however, is against a finding that the current back disability is related to service. 

The Veteran has submitted for review a number of private medical records that document that he does currently suffer from a back disability.  However, only Dr. FF, in a letter dated March 2012, provide an opinion concerning a relationship between the Veteran's back disability and service.  Dr. FF stated that the records from the motorcycle crash noted "neck and back pain".  Dr. FF stated that the Veteran's other injuries were more critical, so his neck and back pain did not receive the attention that other injuries did.  Dr. FF concluded that the Veteran's motorcycle accident "could certainly result in the development of arthritis and accelerated joint degeneration" and that in the Veteran's case "it certainly has done so."  

The Board assigns little weight to Dr. FF's conclusion.  While he states that his conclusions are based on his review of the Veteran's treatment records related to  the motorcycle accident, many of the facts he cites are not contained in the service treatment records.  Notably, though Dr. FF stated that the Veteran was treated for back pain at the time of his motorcycle accident, the records from that accident are silent as to any back injury or complaints of back pain.  Dr. FF's description of the Veteran's left leg injury and the risk of developing a pulmonary embolus does correspond to the service treatment records.  However, Dr. FF makes a large inference from those facts to conclude that "neck and back injuries were not addressed as well as they could have been."  This statement is not supported by any service treatment record.  It is only mentioned in the Veteran's own testimony.  As Dr. FF's opinion is based upon an inaccurate premise that the service treatment records showed complaints of back pain following the motorcycle accident, it is based on an inaccurate factual premise and is of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). 

The Veteran underwent a VA examination in November 2014.  The examiner concluded, based on his review of the service treatment records and examination of the Veteran, that the Veteran's current back disability was not related to his active service or any accidents therein.  He noted that none of the service treatment records from the Veteran's motorcycle or car accidents reference him suffering from back pain or suffering a back injury.  The examiner further noted that the flank pain noted in April 1972 pertains to the side, not the back, and is not consistent with spondylolysis.  

The Board finds the opinion of the VA examiner to be more probative, as it contains greater indicia of reliability.  Id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that  the Board can consider and weigh against contrary opinions.").  The VA examiner examined the Veteran and reviewed the entire claims file, including service treatment records.  The examiner discussed the records that reference both the Veteran's motorcycle accident in 1971 and a car accident in 1972.  The examiner points out that the 1971 accident records do not reference any lumbar issues, and that the 1972 report only references left flank pain.  Although the Veteran argues that the medical professional wrote down flank pain instead of back pain, as the medical professional at the time diagnosed muscle strain, the VA examiner determined that such an injury would not have caused the Veteran's current back disability.  

While the Veteran believes that his current back disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of back disabilities are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service   or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current back disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative   than the Veteran's lay assertions.

In sum, there is no competent evidence of arthritis of the back in service or for many years thereafter, and the most probative evidence is against a finding that his current back disability is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a back disability is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a back disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


